Citation Nr: 0701254	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably (zero percent) disabling.

3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

4.  Entitlement to service connection for a dental disability 
for compensation purposes.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of an injury 
to the back and legs.




REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

The veteran served on active duty in the United States Army 
from January 1968 to January 1970.  He served in Vietnam and 
was awarded the Purple Heart Medal and the Combat Infantryman 
Badge.

In a June 1970 rating decision, the RO in Detroit, Michigan 
denied the veteran's claim of entitlement to service 
connection for residuals of an injury to the back and legs.  
He did not appeal that decision.  The veteran subsequently 
moved to Missouri, and the St. Louis RO currently has 
jurisdiction over the veteran's claims.

Service connection for dental injuries was denied in an April 
2002 St. Louis RO rating decision.  The RO also denied 
reopening the veteran's previously-denied claim for 
entitlement to service connection for residuals of an injury 
to the back and legs, based on the lack of submission of new 
and material evidence.  

A June 2002 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating therefor.  

The veteran filed a notice of disagreement as to both the 
April 2002 and June 2002 rating decisions.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a February 2004 statement of the case (SOC).  The 
veteran's appeal as to those three issues was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2004.

An April 2004 RO decision granted service connection for 
bilateral pes planus and bilateral hearing loss.  
Noncompensable (zero percent) disability ratings were 
assigned.  The veteran filed a notice of disagreement, again 
requesting DRO review.  
The DRO conducted a de novo review of the hearing loss claim 
and confirmed the RO assignment of a noncompensable 
disability rating in a January 2005 SOC.  
The disability rating assigned the veteran's service-
connected bilateral pes planus was increased to 10 percent in 
a January 2005 rating decision.  The veteran and his 
representative indicated continued dissatisfaction with this 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The veteran perfected an 
appeal as to each of these two issues.

Issues not on appeal

Service connection for tinnitus

Another issue which was previously on appeal, entitlement to 
service connection for tinnitus, was granted by the RO in a 
July 2005 rating decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

Entitlement to an increased disability rating for verruca

Additionally, the July 2005 rating decision increased the 
veteran's service-connected verruca to 10 percent disabling.  
To the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Secondary service connection for a back condition

As is discussed elsewhere in this decision, the Board is 
denying the veteran's claim of entitlement to service 
connection for injury residuals to his back.  In February 
2005, the veteran alternatively argued that his a back 
condition is  secondary to his service-connected pes planus.  
That secondary service issue, which is separate and distinct 
from the issue on appeal, has not yet been addressed by the 
RO, and it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's PTSD is currently manifested by difficulty 
sleeping, nightmares, mild depression and irritability.

2.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level I hearing impairment in the right ear 
and level I hearing impairment in the left ear.

3.  The competent medical evidence of record indicates that 
the veteran's bilateral pes planus is currently is without 
clinical evidence of marked deformity, characteristic 
callosities or spasm.  

4.  The evidence does not show that the veteran's service-
connected bilateral foot disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

5.  The competent medical evidence of record does not 
indicate that the veteran has a current dental disability.

6.  In June 1970, the RO denied the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the back and legs.  A timely appeal as to that issue was 
not perfected.

7.  The evidence associated with the claims folder subsequent 
to RO's June 1970 rating decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2006).

3.  The criteria for an increased disability rating for 
service-connected bilateral pes planus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).   

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

5.  A dental condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2006).

6.  The RO's June 1970 decision denying the claim of 
entitlement to service connection for residuals of an injury 
to the back and legs is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).
7.  Since the June 1970 RO decision, new and material 
evidence has not been received which serves to reopen the 
claim of entitlement to service connection for residuals of 
an injury to the back and legs; therefore, the previously-
denied claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the last issue on appeal.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As explained above, this standard does not apply to the claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to that issue will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claims 
in an October 2003 letter from the RO which noted: "to 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  With 
respect to the veteran's service connection claim, the 
veteran was informed of the relevant law and regulations 
pertaining to this claim in a letter from the RO dated 
February 14, 2002, including evidence of "a relationship 
between your current disability and an injury, disease or 
event in service."   

The notice requirements of the VCAA specifically apply to 
cases in which a claimant seeks to reopen a previously denied 
claim.  See Quartuccio, supra.  
With respect to notice regarding new and material evidence, 
an October 28, 2003 VCAA letter specifically explained that 
evidence sufficient to reopen the veteran's previously denied 
claim must be "new and material," closely following the 
regulatory language of 38 C.F.R. § 3.156(a).  Additionally, 
the veteran was advised in the April 2002 rating action that 
the RO previously denied the veteran's claim "because there 
was no evidence of such a chronic condition [of the back and 
legs] at the time of VA examination."  As such, the veteran 
was advised of the bases for the previous denial to determine 
what evidence would be new and material to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
February 2002 and October 2003 letters from the RO along with 
an additional letter dated April 24, 2006.  Specifically, the 
veteran was advised in the October 2003 and April 2006 VCAA 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the military.  The October 2003 VCAA 
letter specifically indicated that the veteran's service 
medical record and outpatient treatment records from the VA 
Medical Center in Poplar Bluff were associated with the 
claims folder.  With respect to private treatment records, 
the October 2003 and April 2006 letters informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Included with all 
three letters were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the veteran was asked 
in the letters to complete this release so that VA could 
obtain private records on his behalf.  The August 2006 letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or otherwise cannot 
get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
advised in all three letters that VA medical examinations 
would be scheduled if necessary to make a decision on his 
claims.

The Board notes that the above-referenced August 2006 VCAA 
letter specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the October 2003 and 
April 2006 VCAA letters, and his claims were readjudicated in 
the July 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the March 2006 letter instructed the veteran 
that two factors were relevant in determining effective dates 
of increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

With respect to the service connection claims, element (1), 
veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection and the claim 
to reopen.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  His claims of entitlement 
to service connection were denied based on elements (2), 
existence of a disability and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran's 
representative indicated in a September 2006 statement that 
he had no additional evidence to submit.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz, 
supra [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, the duty to assist 
does not apply to the claim to reopen until such claim has in 
fact been reopened.  As to the first four issues on appeal, 
the Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded VA examinations in May 
2002, October 2003, February 2004, October 2004, November 
2004, May 2006 and June 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate psychiatric, audiology and 
foot examinations and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].



Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.   

With respect to the criteria for the 50 percent level, the 
Board will address each in turn.  Concerning flattened 
affect, the May 2002 VA examiner indicated that the veteran's 
affect was "blunted and mildly restricted"; the October 
2003 VA examiner found the veteran's affect to be "generally 
euthymic"; the veteran's affect was noted as "minimally 
restricted" in a May 2004 VA outpatient note.  A January 
2006 VA outpatient note indicated the veteran had flattened 
affect and a March 2006 VA outpatient note indicated affect 
was "somewhat restricted".  However, during the veteran's 
most recent VA psychiatric examination in May 2006, the 
examiner found that the veteran "was cooperative and 
agreeable during the evaluation and his mood and affect 
appeared to be congruent."  It therefore appears that the 
veteran's affect  is flattened at times.

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The May 2002 and October 2003 VA 
examiners found the veteran's speech was "clear, coherent 
and goal directed"; and the May 2006 VA examiner found the 
veteran's speech was "generally clear and discernable."  
Additionally, a VA outpatient record dated in May 2006 noted 
that the veteran spoke "clearly, coherently and 
relevantly."  

The veteran did not indicate that he experienced panic 
attacks or panic-like symptoms during any of the three VA 
examinations or VA outpatient records.  

The evidence further shows the veteran has little or no 
difficulty in understanding complex commands or that he 
exhibits impaired judgment.  The May 2002 VA examiner noted 
the veteran's insight and judgment were fair, but as of the 
October 2003 VA examination "insight and judgment considered 
to be grossly intact at present," and "attention and 
concentration was fair to good."  A May 2005 VA outpatient 
note indicated the veteran was "oriented to average 
intelligence," and a March 2006 VA outpatient note shows the 
veteran's "thoughts and associations were logical, coherent 
and goal-directed."  

The Board notes there is some evidence that the veteran 
exhibits impairment of short-and long-term memory and 
impaired abstract thinking.  The May 2002 VA examiner noted 
the veteran's attention and concentration was fair.  
Additionally, the May 2002 VA examiner stated that the 
veteran registered 3/5 objects on the first memory trial and 
0/5 on the second, though he could remember back three 
presidents and was able to complete serial sevens with a bit 
of struggle.  The veteran's memory and abstract thinking 
appeared to have improved as of the October 2003 VA 
examination, where his attention and concentration were 
"fair to good," and a May 2005 outpatient note indicated 
"memory was good."  Some memory problems were noted during 
the May 2006 VA examination.  While had no difficulty with 
the immediate recall test, but on the delayed recall test he 
could not recall anything.  The Board observes that mild 
memory loss is part of the 
criteria for the currently assigned 30 percent rating. 

There is little evidence of disturbances of motivation and 
mood.  The May 2002 VA examiner found the veteran's mood was 
good and he exhibited a good range of psychomotor activity; 
the October 2003 VA examiner noted the veteran exhibited a 
normal range of psychomotor activity and had a "polite 
attitude."  He was noted to be "very delightful and 
affable" in a November 2004 VA outpatient record, and his 
mood was "euthymic" in a March 2006 VA outpatient record.  
Additionally, the May 2006 VA examiner found the veteran to 
be "cooperative and agreeable . . . . and his mood and 
affect appeared to be congruent."  

The Board notes there are some notations of depression in VA 
outpatient records dated in February 2004, May 2004 and May 
2005, and the veteran was noted to be "slightly dysphoric" 
in March 2006.  However, such mild symptomatology is 
congruent with the criteria for the currently assigned 30 
percent disability rating under Diagnostic Code 9411 as 
detailed above.  

With respect to difficulty in establishing and maintaining 
effective work and social relationships, though he complained 
that he has very few friends, the veteran's own statements 
indicate that he has been able to establish and maintain 
effective work and social relationships.  He noted to the May 
2002 VA examiner that he "works lots of hours", he 
occasionally attends church and has had a girlfriend for the 
last ten years.  At the time of the October 2003 VA 
examination, he stated he was working part time on a farm and 
was living with his girlfriend.  During the May 2006 VA 
examination he reported that he kept in contact with his 
daughter from his first marriage, worked, occasionally fished 
with a friend and attended church on a regular basis.  

The above-cited evidence indicates that there is evidence 
that the veteran at times may have a flattened affect.  He 
also evidently has some memory problems at times and is 
depressed.  However, these problems are specifically 
contemplated in the currently assigned 30 percent rating.  
Moreover, most of the criteria necessary for a 50 percent 
rating are not met.  

It appears from the evidence as  a whole that the veteran's 
main problems with respect to his service-connected PTSD are 
difficulty sleeping, including nightmares; and depression.  
As is detailed in the law and regulations portion above, such 
symptoms fit precisely into the criteria for a 30 percent 
rating.  Mild memory loss, such as is also described in the 
veteran's medical records, is also specifically listed as a 
criterion for the assignment of a 30 percent rating. 

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms. The GAF scores assigned in May 2002, October 2003 
and May 2006, from 50-70, are reflective of mild to moderate 
impairment, which is consistent with a 30 percent disability 
rating.  Indeed, the veteran was given a GAF score of 80 in a 
November 2004 VA outpatient note.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified symptomatology associated with the veteran's 
service-connected PTSD which would enable it to conclude that 
the criteria for a higher rating have been approximated, and 
the veteran and his representative have pointed to no such 
pathology.

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal thoughts 
at all three VA examinations, and there is no evidence of 
obsessional rituals which interfere with routine activities.  
Nor is there evidence of illogical, obscure or irrelevant 
speech, as discussed above.  As discussed above there is no 
evidence of near-continuous panic.  The veteran was found to 
be euthymic, polite and affable during his evaluations.  
There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene.  

Although a May 2004 VA outpatient record indicated the 
veteran is "in control of his behavior," there is some 
evidence of impaired impulse control.  The veteran has 
indicated in the medical evidence of record that he is 
irritable and angry, causing him to get into fights with 
others.  However, the veteran has admitted in a February 2006 
VA outpatient note that this may be due to his excessive 
indulgence with alcohol, which is heavily documented 
throughout the record.  In any event, even if the Board were 
to concede impaired impulse control, this is only one of 
seven criteria necessary for a 70 percent rating; the veteran 
has not met any of the other six criteria.

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication or 
grossly inappropriate behavior.  Though the veteran indicated 
hearing voices during the May 2002 VA examination, there is 
no evidence that these symptoms were "persistent."  Indeed, 
by the time of the May 2006 VA examination, the examiner 
noted that "no abnormal mental trends involving delusions or 
hallucinations appear to be present."  Nor is there a 
persistent danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.   

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the medical evidence, in particular the 
VA examination reports from May 2002, October 2003 and May 
2006, shows that throughout the appeal period the veteran has 
not evidenced PTSD symptomatology warranting an increased 
disability rating.  It appears that the disability has 
remained relatively stable throughout the period.  

Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 30 
percent for PTSD at any time from December 17, 2001.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard, supra.  In the event 
if the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.  

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably (zero percent) disabling.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings in general are detailed above and will not be 
repeated for the sake of brevity.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
December 2001, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.
Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in February 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35	25	25	55	55	45
Right (dB)	60	35	35	45	55	42.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

On VA audiological evaluation in November 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	30	25	25	60	60	42.5
Right (dB)	50	40	40	45	50	45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.



On VA audiological evaluation in June 2006, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	25	20	55	60	40
Right (dB)	50	40	30	45	50	41.25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the right ear (the veteran's more severe right 
ear average from the November 2004 VA audiological 
examination) with level I in the left ear (the veteran's more 
severe left ear average from the February 2004 VA 
audiological examination) results in a noncompensable rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in none of the frequencies.  
38 C.F.R. § 4.86(a) thus is not applicable.  In addition, 
there is no evidence of 30 or less at the 1000 Hertz 
frequency or 70 or greater at the 2000 Hertz frequency in 
either ear, so (b) is also inapplicable.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute -- service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2006).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, November 18, 2002.

Extraschedular rating

As with the PTSD claim, the veteran has not in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected bilateral hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006).  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Floyd, supra.  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected bilateral hearing loss.



3.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.

Relevant law and regulations

Specific schedular criteria

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support. 

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling. 

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral. 

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

The words "moderate," "severe," "pronounced" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected bilateral pes planus, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  He currently complains of 
swelling of the feet along with chronic stiffness and pain to 
the arches. 



Assignment of diagnostic code 

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.] 
The evidence of record, specifically the February 2004, 
October 2004 and May 2006 VA examinations, indicates that the 
veteran has been diagnosed with bilateral pes planus.  The 
veteran's diagnosed foot condition corresponds precisely with 
the currently assigned Diagnostic Code.  Moreover, the 
veteran and his representative have not suggested that 
another code would be more appropriate.  

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of arthritis in the bilateral feet during the October 2004 VA 
examination.  

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The board will assume that all of 
the veteran's musculoskeletal problems of both feet are 
attributable to the service-connected pes planus.   

Additionally, during the May 2006 VA examination, thickening 
of the toenails was identified by the examiner.  However, the 
examiner specifically indicated that such was not secondary 
to the veteran's pes planus.  Because the medical evidence 
differentiates the nail symptomatology from the pes planus 
symptoms, nail thickening will not be considered in the 
adjudication of this claim.  See Mittleider, supra.

Schedular rating

As noted in the law and regulations section above, a severe 
per planus disability, warranting the assignment of a 30 
percent rating, will be manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 
  
Specifically, there is no evidence of marked (noticeable or 
conspicuous) deformity.  
Specifically, x-rays which were taken in conjunction with a 
February 2004 VA examination were normal.  During the May 
2006 VA examination, there was identified no malalignment, 
with weightbearing or without weightbearing.  Although the 
veteran's arches disappeared upon weightbearing, the examiner 
stated that there was no abnormal alignment secondary to the 
veteran's flat-footedness.

With respect to pain on manipulation and use accentuated, 
during the February 2004 VA examination the veteran denied 
pain with motion.  With manipulation to the feet, the veteran 
complained of some pain upon palpation of the Achilles 
tendon, but not to the arches.  Although the Board does not 
doubt the veteran experiences pain associated with his 
bilateral pes planus, such is specifically contemplated in 
the 10 percent rating which is currently assigned.  The 
evidence of record does not show accentuated pain on 
manipulation and use as is required for a 30 percent 
disability rating.

With respect to characteristic callosities and swelling on 
use, none were found during the February 2004 VA examination.  
There were, however, small calluses present during the 
October 2004 VA examination.  During the most recent VA 
examination in May 2006, the examiner did not identify any 
calluses.  In addition, there is no indication in the 
outpatient treatment records of calluses.  Thus, a 
preponderance of the evidence shows that there are no 
characteristic callosities.  
No edema has been identified in any of the three VA 
examinations, or elsewhere in the record.  Accordingly, 
characteristic callosities and swelling on use is not 
evidenced.
 
Based on the evidence of record, therefore, the Board finds 
that severe pes planus is not demonstrated, as none of the 
factors mentioned in the schedular criteria for a 
30 percent disability rating under Diagnostic Code 5276 is 
currently present. 

Nor has the veteran met the criteria for a 50 percent 
disability rating under Diagnostic Code 5276.  "Marked 
pronation" of the feet has never been demonstrated in the 
medical evidence of record.  No tenderness of the joints has 
been indicated during any of the veteran's three VA 
examinations.  As for orthopedic devices, the veteran 
presented with a cane during the May 2006 VA examination; 
however, the veteran indicated that such has helped his 
weightbearing.  A 50 percent rating requires that assistive 
devices be unsuccessful in the relief of symptoms.  
Accordingly, the criteria for a 50 percent disability rating 
under Diagnostic Code 5726 have also9 not been met.
De Luca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  

Although the veteran's pes planus may cause him pain, there 
is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus, and the veteran has presented 
no competent medical evidence to the contrary.  Additionally, 
the October 2004 VA examiner specifically noted no 
instability or weakness.

Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

As was noted in the Introduction, the RO granted an increased 
rating for pes planus in a January 2005 rating decision.  The 
RO has awarded the 10 percent rating from the initial date of 
service connection, or November 18, 2002.  The Board must 
determine whether staged ratings are appropriate.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
pes planus has not changed appreciably since the veteran 
filed his claim.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  

Although as note above the veteran evidenced small calluses 
during the October 2004 VA examination, no characteristic 
callosities were noted at any time.  Moreover, there has been 
noted no evidence of marked deformity, swelling on use, or 
pain on manipulation and use accentuated at any time.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, November 18, 2002.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the August 2005 SOC, the RO provided the criteria for an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the pes planus claim on appeal.  See VAOPGCPREC 6-96; 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

A review of the record demonstrates that there is no evidence 
of an unusual clinical picture, symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual regarding the veteran's bilateral foot 
disability, and the veteran has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's bilateral foot 
disability in the recent or remote past.

With respect to marked interference with employment, there is 
no indication in the record that the veteran's service-
connected bilateral foot disability causes interference with 
employment beyond that contemplated in the assigned rating.  
The veteran indicated during his examinations that he worked 
as a farm laborer up until retirement and rarely missed any 
time.  He stated that he was able to work through his foot 
pain.  

The Board concludes that the currently assigned 10 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected 
bilateral foot disability.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected bilateral 
foot disability.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral pes planus.  The 
benefit sought on appeal is accordingly denied.

4.  Entitlement to service connection for a dental disability 
for compensation purposes.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2006).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2006).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).


Analysis

The veteran argues he has a current dental disability as a 
result of a Jeep accident in service and should be 
compensated for such.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

With respect to Hickson element (1), the veteran has been 
unclear as to what precisely are his claimed dental 
disabilities.   Crucially, there is no post-service medical 
or dental record indicating that any dental problems 
currently exist.  The only pertinent record, a VA 
Compensation and Pension (C&P) examination in May 1970, 
shortly after the veteran left military service, indicated 
that gross dental findings were essentially normal.  

As was noted in the February 2004 statement of the case, the 
veteran was asked on several occasions to provide evidence in 
support of his dental claim.  He has failed to do so.  See 
38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].
 
VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

In short, in the absence of evidence of any current dental 
disability, the claim fails.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)






5.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for residuals of an injury 
to the back and legs.

Relevant law and regulations

Service connection - in general 

The law and regulations pertaining to service connection 
claims in general are detailed above and will not be repeated 
for the sake of brevity.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial matter - last final denial

As was described in the Introduction, the veteran's initial 
claim of entitlement to service connection for residuals of 
back and leg injuries was denied in a June 1970 RO rating 
decision, shortly after he left military service.  The RO's 
decision was based in large measure on the May 1970 C&P 
examination report, which did not identify and injury 
residuals.   [Although there was evidence of spondylolysis 
during the VA examination, such was considered a congenital 
defect and not a disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.]  

The veteran was notified of the June 1970 RO decision by 
letter from the Detroit RO dated July 9, 1970.  He did not 
perfect an appeal.  The June 1970 rating decision is 
accordingly the last final denial of record in the instant 
case.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  

New and material evidence

The RO's denial in June 1970 was predicated on the absence of 
a current back and leg disability, and of necessity medical 
nexus evidence [Hickson elements (1) and (3)].  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between and the claimed disability]. 

As explained above, the veteran's claim for service 
connection for residuals of a back and leg injury may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after June 1970) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran has a current back and leg disability related to 
service. See 38 C.F.R. § 3.156 (2006).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for residuals of injury to 
the back and legs has not been received.  

The evidence added to the veteran's claims folder since that 
time consists of VA outpatient records, VA examination 
reports and the veteran's own contentions.  

The claims folder contains VA medical records which document 
ongoing medical treatment for unrelated medical problems.  
There is, however, no diagnosis of back or leg problems, much 
less an opinion that such are due to an in-service injury.   
VA physical examinations of record do not indicate any 
disability of the back and/or the  legs.

The Board observes that there is a notation of "chronic back 
pain" in a December 2005 outpatient record.  However, no 
diagnosis of a back disability is of record.  
The Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, the December 2005 
outpatient note cannot be considered to be evidence of a 
current disability.

The veteran in essence contends that he has a disability of 
the back and legs which is related to his Jeep overturning in 
military service.  Such contentions are cumulative and 
redundant of statements made prior to the June 1970 rating 
decision, and accordingly are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, lay 
persons without medical training, such as the veteran, are 
not competent to opine on medical matters such as diagnosis 
and etiology.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that laypersons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

There is no other evidence which has been added to the record 
subsequent to the June 1970 rating decision which indicates 
or even suggests that the claimed disability in fact exists, 
much less that such are related to the veteran's military 
service.  The evidence submitted subsequent to the RO's June 
1970 denial of the veteran's claim is cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  It is therefore not new and 
material.  See 38 C.F.R. § 3.156(a) (2006).  

For the reasons expressed above, the Board concludes that new 
and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the back and legs is therefore not 
reopened.  The benefits sought on appeal remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

ORDER

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to an increased disability rating for bilateral 
pes planus is denied.

Entitlement to service connection for a dental disability for 
compensation purposes is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for residuals of an injury 
to the back and legs is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


